Citation Nr: 0502812	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an organic 
disability manifested by increased cholesterol, classified as 
hypercholesterolemia.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a chronic bilateral 
knee disability. 

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic dermatological disability, to include folliculitis, a 
skin rash, and scabies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1955 to 
October 1957.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO) for further development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
by the RO in June 2004, and the case was returned to the 
Board for further appellate review.  

In this decision, the appellant's claim pertaining to a 
chronic dermatological disability will be reopened, and as 
such, it must be remanded for de novo review to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claims and the evidence necessary to substantiate them.

2.  The appellant is not shown to have had increased 
cholesterol or hypercholesterolemia in service; and an 
organic disability manifested by increased cholesterol, 
classified as hypercholesterolemia, is not shown by competent 
evidence to be related to the appellant's period of service 
on any basis.  

3.  The appellant is not shown to have had elevated blood 
pressure readings or hypertension in service or within the 
first post-service year to a compensable degree; and 
hypertension is not shown by the competent and probative 
medical evidence to be related to the appellant's period of 
service on any basis.

4.  There is credible evidence of an injury to both knees in 
service.

5.  The probative and competent evidence of record 
establishes that a current bilateral knee disability, 
diagnosed as bilateral knee strain with bilateral 
retropatellar pain and probable chondromalacia patella, 
cannot be satisfactorily dissociated from injury in active 
service.  

6.  The RO denied reopening a claim of entitlement to service 
connection for a skin disorder, to include skin rashes and 
scabies, when it issued an unappealed rating decision in 
September 1994.

7.  Evidence submitted since the September 1994 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to a skin disorder, to include skin rashes and 
scabies.  


CONCLUSIONS OF LAW

1.  An organic disability manifested by increased 
cholesterol, classified as hypercholesterolemia, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
(2004).

2.  Hypertension was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

3.  A bilateral knee disability, diagnosed as bilateral knee 
strain with bilateral retropatellar pain and probable 
chondromalacia patella, was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.

4.  Evidence submitted since the September 1994 rating 
decision wherein the RO denied reopening a previously denied 
claim of entitlement to service connection for a skin 
disorder, to include folliculitis, a skin rash, and scabies, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

There was a significant change in veterans' law prior to the 
appellant's filing of his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection for the various disorders at issue, the 
appellant clearly identified the disabilities in question, 
the benefits sought, and the bases for the claims.  The 
claims appeared substantially complete on its face. 

In its initial denial of the claims in April 1999, the RO 
found that well-grounded claims had not been submitted.  
Subsequent to the enactment of the VCAA, the RO analyzed and 
denied the appellant's claims under the current standard of 
review.  See the May 2002 and June 2004 supplemental 
statements of the case.  

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, with the exception of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a skin disorder, the RO has 
adjudicated the issues listed above based on the substantive 
merits of the claims.  The appellant was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the appeal without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the appellant's claim below.  




The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With specific compliance with Quartuccio, letters from the RO 
dated in October 2001, and February 2004, as well as the May 
2002 and June 2004 supplemental statements of the case, 
specifically advised the appellant of his rights and 
responsibilities under the VCAA.  The appellant was advised 
that there was no evidence of the claimed disorders in 
service, and no competent medical evidence that related the 
disorders to service.  

In the foregoing letters from the RO and the most recent 
supplemental statements of the case, the appellant was 
advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  The appellant was 
notified of the information necessary to substantiate his 
claim by means of the discussions in the April 1999 rating 
decision, June 1999 statement of the case, October 1999 
supplemental statement of the case, May 2002 supplemental 
statement of the case, and June 2004 supplemental statement 
of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  It is also noted that since the 
July 2003 Board remand, the appellant has given no indication 
that there may be additional evidence available.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  


Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  

The appellant had a pertinent VA examination in February 2002 
for the purpose of determining the existence of any claimed 
disorders, and whether any of the claimed disorders were 
related to service.  The report of this examination has been 
associated with the claims folder.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the appellant was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the October 2001 letter from the 
RO, which indicated that the appellant was limited to 60 days 
to respond.  

However, it is noteworthy that additional efforts were made 
to obtain evidence as recently as May 2003, long after the 
foregoing 60 day response period of the October 2001 letter.  
It is also most significant to note that there has been no 
indication of the existence of additional pertinent evidence 
that has not been obtained.  Further, the veteran was given 
additional notice of the VCAA in February 2004, but has not 
responded to that request for additional information.  


Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 60 day response 
period, and that neither the appellant nor the appellant's 
representative have given indication of additional evidence 
that has not been sought, the Board has concluded that VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision regarding service 
connection was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in September 1998.  Thereafter, in the April 1999 
rating decision, the RO denied the appellant's claim for 
service connection for the disorder now at issue.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini. However, while the CAVC did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  However, 
the CAVC also observed that VA could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudication, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence, and he has 
been repeatedly notified that he should provide or 
identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection for hypertension may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In addition, a disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Hypercholesterolemia and Hypertension

It is the veteran's primary contention offered in writing and 
at his hearing before the Board that he has both hypertension 
and an organic disability manifested by increased 
cholesterol, classified as hypercholesterolemia, as a result 
of his traumatic experiences in the Navy in the disposal of 
explosives.  He states that service connection should be 
granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed hypertension and an 
organic disability manifested by hypercholesterolemia.  It is 
incidental to note that hypercholesterolemia is not generally 
considered to be a disease, but rather reflective of the 
presence of certain substances in the blood.  For the purpose 
of the present analysis, however, the Board will assume 
arguendo that the claim is for an unidentified organic 
disability manifested by hypercholesterolemia, and proceed on 
that assumption.  

To that end, VA treatment records document that the veteran 
has both hypertension and hypercholesterolemia.  Moreover, an 
April 2002 VA examination conducted for the purpose of 
determining the etiology of the veteran's claimed 
disabilities resulted in the pertinent diagnoses of both 
hypertension and hypercholesterolemia.  Clearly, the Hickson 
element (1) has been satisfied as to the claimed disabilities 
of both hypertension and hypercholesterolemia.  

With respect to Hickson element (2), there is no record of 
complaints, findings or treatment during service of the 
claimed hypertension or hypercholesterolemia.  There is no 
documentation of hypertension or hypercholesterolemia upon 
separation examination.  Consequently, it must be found that 
there is no documentation that the veteran sustained a 
pertinent disorder in service or aggravated a pre-existing 
disorder.  Moreover, there is no evidence of hypertension 
within the first post-service year muchless to a compensable 
degree.  The Board must therefore find that Hickson element 
(2) has not been satisfied as to the claimed disorder.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his hypertension and 
hypercholesterolemia were the result of participating in 
explosive disposal in service, the CAVC has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992 

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, the veteran's written and 
oral statements, and the statements of the veteran's 
representative.  In this case, no competent medical evidence 
or opinion has been entered into the record which links or 
relates hypertension or hypercholesterolemia to the veteran's 
period of active service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his hypertension and 
hypercholesterolemia are related to service.  His own 
recollection at his hearing is that hypertension and 
hypercholesterolemia were not diagnosed until the 1960's.  On 
the April 2002 VA examination he reported that they had not 
been diagnosed until 1989.  The medical evidence of record 
shows that neither hypertension nor hypercholesterolemia were 
diagnosed or identified prior to 1989, more than 32 years 
after service.  

Most importantly of, the VA examiner who examined the veteran 
in April 2002 opined that it was less likely than not that 
hypertension and hypercholesterolemia were related to 
service.  The examiner had the benefit of a complete review 
of the claims file and examination.  The examiner explained 
that there was no evidence of the claimed disorders in 
service, and that the initial manifestation of the disorders 
were well beyond the veteran's service years. 

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for hypertension and/or an 
organic disease manifested by hypercholesterolemia.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that 
hypertension and/or an organic disease manifested by 
hypercholesterolemia are related to active service or a 
service-connected disability, and thus against the claim for 
service connection for those disorders.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  
Accordingly, service connection for the claimed hypertension 
and an organic disease manifested by hypercholesterolemia 
must be denied.


Bilateral Knee Disorder

The veteran has asserted that his bilateral knee disorder was 
caused by a fall that he took on the gangplank of a ship 
during service in the Navy.  

Although there is no evidence of a knee injury in service, 
there has been presented no evidence that contradicts the 
veteran's assertions, and as such, he is deemed credible in 
making them.  Further, his record of service (DD Form 214) 
does reflect that he served aboard a ship in the Navy.  

The Board notes that the veteran is competent to report that 
he had an injury to his knees in service because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The question for consideration is whether the veteran 
sustained a bilateral knee injury in service that resulted in 
a current disorder(s).  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's knees, and that he 
has a current bilateral knee disability, diagnosed as 
bilateral knee strain with bilateral retropatellar pain and 
probable chondromalacia patella.  Significantly, the VA 
examiner who examined the veteran in April 1002, provided an 
opinion supporting the veteran's allegations of an in-service 
injury.  The Board cannot base its decisions on its own 
unsubstantiated medical opinion, but must rely of the medical 
findings, diagnoses, and opinions of competent medical 
professionals. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hickson elements (1) and (2) are accordingly met.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the competent evidence of record 
supports the finding that a current bilateral knee 
disability, diagnosed as bilateral knee strain with bilateral 
retropatellar pain and probable chondromalacia patella, 
cannot be satisfactorily dissociated from injury in active 
service.  The VA examiner who examined the veteran in April 
2002 for the purpose of determining the etiology of the 
claimed disorder asserted that it was more likely than not 
that the veteran's bilateral knee disorder originated in 
service.  

Significantly, the examiner had the benefit of a review of 
the claims folder and provided reasons and bases for the 
opinion.  Although the examiner prefaced his opinion by 
noting that the history of the injury in service was provided 
by the veteran, given that the examiner had also reviewed the 
claims folder, it cannot be stated that his opinion was 
solely based upon the veteran's recollections.  
The Board finds that the competent evidence supports the 
finding that the veteran currently has a bilateral knee 
disorder that is related to service.  Thus, the Board 
concludes that the claim for service connection for a current 
bilateral knee disability, diagnosed as bilateral knee strain 
with bilateral retropatellar pain and probable chondromalacia 
patella, is supported by the evidentiary record thereby 
warranting entitlement to a grant of service connection.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


New & Material Evidence

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a skin 
disorder, to include skin rashes, and scabies.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been received to reopen this claim.  
Therefore, that claim is reopened and the appellant is 
entitled to have that claim considered de novo.  The case is 
being remanded to the RO for said review.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  


A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The RO denied entitlement to service connection for a skin 
disorder, to include skin rashes and scabies, when it issued 
an unappealed rating decision in July 1986.  The RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a skin disorder, to include skin rashes and 
scabies, in unappealed rating decisions in December 1991 and 
September 1994.

The September 1994 RO decision, the last time the skin 
disorder service connection claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
September 1994 RO action.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's claim 
to reopen was filed in September 1998.)

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed skin disorder in light of the applicable 
law, the Board finds that he has submitted new and material 
evidence that is sufficient to reopen the claim.  

At the time of the September 1994 denial, the claims file 
included the appellant's service medical records that showed 
skin rash and scabies in service and post-service medical 
records that showed a rash.  The specified basis for the 
final disallowance of the appellant's claim of entitlement to 
service connection for a skin disorder was that the competent 
evidence of record did not relate a current skin disorder to 
service. 

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in September 1994 includes private 
and VA medical records from 1994 to the present.  
Significantly, the April 2002 VA examination report shows a 
diagnosis of a skin disorder "folliculitis."  More 
importantly, the VA examiner opined that the veteran's "mild 
folliculitis is related to the service on a more likely as 
not basis."  Although the examiner stated that sequelae from 
scabies were not seen, and that the veteran's skin problems 
were not likely related to scabies in service, the opinion 
regarding folliculitis was compelling evidence regarding the 
general skin disorder issue at hand.  This represents the 
initial competent evidence relating a skin disorder to 
service in the claims file.  

This evidence received since the 1994 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant has a skin disorder 
that can be related by competent medical evidence to a 
disease or injury in service - and was not considered by the 
RO in its September decision.  The evidence added to the 
record subsequent to the September 1994 unappealed denial 
provides additional information and details that should be 
considered in order to fairly decide the merits of the claim.  

The items of evidence noted above are "new" because they 
are pertinent to the claim and were not previously of record.  
Essentially, they address the issue of the corroboration of 
an element of the appellant's theory pertaining to the origin 
of his skin disorder.  That element answers the question of 
whether there is a relationship between a skin disorder and 
service, an element that was not present in 1994.  

The new evidence is also "material" in the sense of being 
relevant to and probative of the issue at hand in this case 
because it changes an element that was part of the bases for 
the last final denial - a relationship between a current 
disorder and service.  The new evidence, when viewed with the 
old evidence, raises the possibility that the appellant has a 
skin disorder that was incurred in service.  

In summary, evidence submitted since the September 1994 
rating decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to a skin disorder, to include skin rashes and 
scabies.  

The evidence received subsequent to the September 1994 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for a skin disorder, to include folliculitis, a 
skin rash, and scabies.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 3.304 (1994) (2004).


ORDER

Entitlement to service connection for an organic disorder 
manifested by increased cholesterol, classified as 
hypercholesterolemia, is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bilateral knee 
disorder is granted.  



The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include folliculitis, a skin rash, and 
scabies, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

As noted above, the issue previously before the Board was 
whether the appellant's claim of entitlement to service 
connection for a skin disorder could be reopened on the basis 
of the receipt of new and material evidence.  Given that the 
appellant's claim has been reopened and the issue has thus 
been modified, the Board observes that additional due process 
requirements may be applicable as they pertain to the 
enactment of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In this regard, the Board notes that the critical evidence 
obtained in connection with the current reopened claim 
suggests that a portion of the veteran's variously diagnosed 
skin disorders may be due to service.  Comprehensive 
dermatological examination of the veteran with definitive 
medical opinion is now needed to resolve whether the skin 
disorders present are in fact a consequence of service.

Having reopened the appellant's claim of entitlement to 
service connection for a skin disorder, it is incumbent upon 
the RO to readjudicate that claim on a de novo basis with 
consideration of all of the evidence, both new and old.  
Consequently, that issue must also be remanded to the RO via 
the AMC.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claims of entitlement to 
service connection for a skin disorder in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  


The appellant should be advised that he 
is to submit all relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any skin disorders since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).




5.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist or other 
available appropriate medical specialist 
including on a contract/fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any chronic acquired 
dermatological(s) which may be present 
and whether they are related to service 
on any basis.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
dermatological disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?

Any opinions provided by the medical 
specialist must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  
In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for a skin disorder, 
to include folliculitis, a skin rash, and 
scabies, on a de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


